Title: To James Madison from Robert W. Fox, 12 July 1803 (Abstract)
From: Fox, Robert W.
To: Madison, James


12 July 1803, Falmouth. In accordance with JM’s 9 Apr. circular, encloses a list of charges “payable by Americans on their Tonnage ⅌ Register, & all other foreign Shipping, there is also a list of what is paid by English Shipping for the same Voyages.”


  “At Falmouth the pierage of English Vessels is
  1/
  ⅌ Mast
  ⅌ Month


  & of American & other foreign Shipping
  1/
  do:
  do:


  Castle dues &
  Anchorage
  of Americans &c:
  
  
  
  4/6
  ⅌ Ship
  


  do:
  do:
  of English
  
  
  
  2/6
  do:
  


  At Dartmouth
  English
  1/ ⅌ Ship,
  Americans &c:
  
  6/
  do.
  


  Pierage
  do:
  1/6   do: ,
  do.
  
  3/
  do:
  


  Groundage
  do:
  1/    do: ,
  do:
  
  2/
  do:
  


& at some other ports of my district the charge of pier dues, Anchorage &c: is trifling.” Has written to Plymouth, “but my Consular Agent there has injured his Eye & cannot conveniently write, but I understand the expences were trifling.” Pilotage varies greatly at all places “depending on the weather & the Masters make the best bargain they can.” The quarantine charge “is 3/ ⅌ Ton, according to the Ships measurement.” Quarantine regulations mean that “if a Ship from Philadelphia touches here for orders (at the time Vessels from Philadelphia are ordered to be put under Quarantine by this Government),” it is put into quarantine and charged the duty. Believes some regulation should allow ships not discharging cargoes, or “airing their Cargoes,” not to pay quarantine duties. There is no lazaretto in any of the ports in his district, though this is much needed.
British cruisers have captured a great number of French and Dutch ships, and Great Britain “is arming very fast.” People expect “that the French will make one or more attempts to invade this Country,” though it is generally believed they will not be successful.
“Our Harvest promises well.” The price of American flour has risen since June. Wheat, tobacco, and rice sell well; West India produce and cotton wool are not so much in demand, “in consequence of the demand for export being so much chequed by the Blockade of the Elbe by a British Squadron.”
U.S. seamen “are pretty well protected in general, none of the Officers in the Impress Service being desirous to meddle with men who are clearly Citizens of the U S of A.” Has freed some by certifying that they were U.S. citizens. Has not found lately any vessels sailing under the American flag that were not U.S. property.
 

   
   RC and enclosure (DNA: RG 59, CD, Falmouth, vol. 2). RC 3 pp.; docketed by Wagner as received 30 Sept. Enclosure (1 p.) is a note on shipping duties.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   A full transcription of this document has been added to the digital edition.

